 

Exhibit 10.1

 

ENERGOUS CORPORATION

 

EMPLOYEE STOCK PURCHASE PLAN

 

1.Purpose

 

This Energous Corporation Employee Stock Purchase Plan is intended to provide
employees of the Company and its Participating Subsidiaries with an opportunity
to acquire a proprietary interest in the Company through the purchase of shares
of Common Stock. The Company intends that this Plan qualify as an “employee
stock purchase plan” under Code Section 423 and this Plan shall be interpreted
in a manner that is consistent with that intent.

 

2.Definitions

 

“Board” means the Board of Directors of the Company.

 

“Code” means the U. S. Internal Revenue Code of 1986.

 

“Committee” means the committee appointed by the Board to administer this Plan
from time to time. As of the Effective Date, the Compensation Committee of the
Board shall be the Committee.

 

“Common Stock” means the common stock of the Company, par value $0.00001 per
share.

 

“Company” means Energous Corporation, a Delaware corporation.

 

“Compensation” means base salary, wages, annual and recurring bonuses, and
commissions paid to an Eligible Employee by the Company or a Participating
Subsidiary as compensation for services to the Company or Participating
Subsidiary, before deduction for any salary deferral contributions made by the
Eligible Employee to any tax-qualified or nonqualified deferred compensation
plan, including overtime, vacation pay, holiday pay, jury duty pay, and funeral
leave pay, but excluding education or tuition reimbursements, imputed income
arising under any group insurance or benefit program, travel expenses, business
and relocation expenses, and income received in connection with stock options or
other equity-based awards.

 

“Corporate Transaction” means a merger, consolidation, acquisition of property
or stock, separation, reorganization, or other corporate event described in Code
Section 424.

 

“Designated Broker” means the financial services firm or other agent designated
by the Company to maintain ESPP Share Accounts on behalf of Participants who
have purchased shares of Common Stock under this Plan.

 

“Disability” means the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that has lasted or can be
expected to last for a continuous period of not less than twelve (12) months.

 

“Effective Date” means the date as of which this Plan is adopted by the Board,
subject to this Plan obtaining stockholder approval in accordance with
Section 19.11.

 



1

 

 

“Employee” means any person who renders services to the Company or a
Participating Subsidiary as an employee pursuant to an employment relationship
with such employer. For purposes of this Plan, the employment relationship shall
be treated as continuing intact while the individual is on military leave, sick
leave, or other leave of absence approved by the Company or a Participating
Subsidiary that meets the requirements of Treasury Regulation
Section 1.421-1(h)(2). Where the period of leave exceeds three (3) months, or
such other period of time specified in Treasury Regulation
Section 1.421-1(h)(2), and the individual’s right to reemployment is not
guaranteed by statute or contract, the employment relationship shall be deemed
to have terminated on the first day immediately after such three (3)-month
period, or such other period specified in Treasury Regulation
Section 1.421-1(h)(2).

 

“Eligible Employee” means each Employee; provided, however, that the Committee
may exclude from participation in this Plan or any Offering any Employee who
(i) has been employed by the Company or a Participating Subsidiary for less than
two (2) years, (ii) is customarily employed by the Company or a Participating
Subsidiary for twenty (20) hours per week or less, (iii) is customarily employed
by the Company or a Participating Subsidiary for not more than five (5) months
per calendar year, or (iv) is a “highly compensated employee” of the Company or
a Participating Subsidiary (within the meaning of Code Section 414(q)).

 

“Enrollment Form” means an agreement authorized by the Committee (which may be
electronic) pursuant to which an Eligible Employee may elect to enroll in this
Plan, to authorize a new level of payroll deductions, or to stop payroll
deductions and withdraw from an Offering Period.

 

“ESPP Share Account” means an account into which Common Stock purchased with
accumulated payroll deductions at the end of an Offering Period are held on
behalf of a Participant.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934.

 

“Fair Market Value” means, as of any date, the value of the shares of Common
Stock as determined in the immediately following sentences. If the shares are
listed on any established stock exchange or a national market system, the Fair
Market Value shall be the closing price of a share (or if no sales were
reported, the closing price on the Trading Day immediately preceding such date)
as quoted on such exchange or system on the day of determination, as reported in
The Wall Street Journal. In the absence of an established market for the shares,
the Fair Market Value shall be determined in good faith by the Committee and
such determination shall be conclusive and binding on all persons.

 

“Grant Date” means the first Trading Day of each Offering Period as designated
by the Committee.

 

“Offering or Offering Period” means a period of six (6) months beginning January
1 and July 1 of each year; provided, however, that, pursuant to Section 5, the
Committee may change the duration of future Offering Periods (subject to a
maximum Offering Period of twenty-seven (27) months) and/or the start and end
dates of future Offering Periods.

 

“Participant” means an Eligible Employee who is actively participating in this
Plan.

 

“Participating Subsidiaries” means the Subsidiaries that have been designated as
eligible to participate in this Plan, and such other Subsidiaries that may be
designated by the Committee from time to time in its sole discretion.

 



2

 

 

“Plan” means this Energous Corporation Employee Stock Purchase Plan.

 

“Purchase Date” means the last Trading Day of each Offering Period.

 

“Purchase Price” means an amount equal to the lesser of (i) eighty-five percent
(85%) (or such greater percentage as designated by the Committee for an Offering
Period) of the Fair Market Value of a share of Common Stock on the Grant Date or
(ii) eighty-five percent (85%) (or such greater percentage as designated by the
Committee for an Offering Period) of the Fair Market Value of a share of Common
Stock on the Purchase Date; provided, however, that, the Purchase Price per
share of Common Stock shall in no event be less than the par value of the Common
Stock.

 

“Retirement” means the Participant’s voluntary termination of employment from
the Company and each Participating Subsidiary after having attained age
sixty-five (65).

 

“Securities Act” means the U.S. Securities Act of 1933.

 

“Subsidiary” means any corporation, domestic or foreign, of which not less than
fifty percent (50%) of the combined voting power is held by the Company or a
Subsidiary, whether or not such corporation exists now or is hereafter organized
or acquired by the Company or a Subsidiary. In all cases, the determination of
whether an entity is a Subsidiary shall be made in accordance with Code
Section 424(f).

 

“Trading Day” means any day on which the established stock exchange or national
market system upon which the Common Stock is listed is open for trading or, if
the Common Stock is not listed on an established stock exchange or national
market system, a business day, as determined by the Committee in good faith.

 

3.Administration

 

3.1            General. This Plan shall be administered by the Committee, which
shall have the authority to construe and interpret this Plan, prescribe, amend,
and rescind rules relating to this Plan’s administration, and take any other
actions necessary or desirable for the administration of this Plan, including
adopting sub-plans applicable to particular Participating Subsidiaries or
locations, which sub-plans may be designed to be outside the scope of Code
Section 423. The Committee may correct any defect or supply any omission or
reconcile any inconsistency or ambiguity in this Plan. All decisions of the
Committee in connection with the administration of this Plan shall be in the
Committee’s sole discretion, and such decisions shall be final and binding on
all persons. All expenses of administering this Plan shall be borne by the
Company. The Board may take any action under this Plan that would otherwise be
the responsibility of the Committee.

 

3.2            Delegation. To the extent necessary or appropriate, the Committee
may delegate any of its duties or responsibilities under the Plan as they
pertain to a Participating Subsidiary to such Participating Subsidiary. The
Committee (or any Participating Subsidiary with the consent of the Committee)
may appoint or engage any person or persons as a third party administrator to
perform ministerial functions pertaining to the issuance, accounting,
recordkeeping, forfeiture, exercise, communication, transfer, or any other
functions or activities necessary or appropriate to administer and operate this
Plan.

 



3

 

 

4.Eligibility

 

4.1            General. Unless otherwise determined by the Committee in a manner
that is consistent with Code Section 423, any individual who is an Eligible
Employee as of the first day of the enrollment period designated by the
Committee for a particular Offering Period shall be eligible to participate in
such Offering Period, subject to the requirements of Code Section 423.

 

4.2            Eligibility Restrictions. Notwithstanding any provision of this
Plan to the contrary, no Eligible Employee shall be granted an option under this
Plan if (i) immediately after the grant of the option, such Eligible Employee
(or any other person whose stock would be attributed to such Eligible Employee
pursuant to Code Section 424(d)) would own capital stock of the Company or hold
outstanding options to purchase stock possessing five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or any Subsidiary or (ii) such option would permit his or her rights to purchase
stock under all employee stock purchase plans (described in Code Section 423) of
the Company and its Subsidiaries to accrue at a rate that exceeds twenty-five
thousand dollars ($25,000) of the Fair Market Value of such stock (determined at
the time the option is granted) for each calendar year in which such option is
outstanding.

 

5.Offering Periods

 

This Plan shall be implemented by a series of Offering Periods, each of which
shall be six (6) months in duration, with new Offering Periods commencing on or
about January 1 and July 1 of each year (or such other times as determined by
the Committee). The Committee shall have the authority to change the duration,
frequency, start date, and end date of Offering Periods.

 

6.Participation

 

6.1            Enrollment; Payroll Deductions. An Eligible Employee may elect to
participate in this Plan by properly completing an Enrollment Form, which may be
electronic, and submitting it to the Company, in accordance with the enrollment
procedures established by the Committee. Participation in this Plan is entirely
voluntary. By submitting an Enrollment Form, the Eligible Employee authorizes
payroll deductions from his or her paycheck in an amount equal to at least one
percent (1%), but not more than ten percent (10%) (or such other maximum
percentage as the Committee may establish from time to time before an Offering
Period begins), of his or her Compensation on each pay day occurring during an
Offering Period. Payroll deductions shall commence on the first payroll date
after the Grant Date and end on the last payroll date on or before the Purchase
Date. The Company shall maintain records of all payroll deductions but shall
have no obligation to pay interest on payroll deductions or to hold such amounts
in a trust or in any segregated account. Unless expressly permitted by the
Committee, a Participant may not make any separate contributions or payments to
this Plan.

 

6.2            Election Changes. During an Offering Period, a Participant may
decrease or increase his or her rate of payroll deductions applicable to such
Offering Period only one (1) time. To make such a change, the Participant must
submit a new Enrollment Form authorizing the new rate of payroll deductions at
least fifteen (15) days before the Purchase Date, with any permitted change to
take effect as soon as administratively practicable. A Participant may decrease
or increase his or her rate of payroll deductions for future Offering Periods by
submitting a new Enrollment Form authorizing the new rate of payroll deductions
at least fifteen (15) days before the start of the next Offering Period.

 



4

 

 

6.3            Automatic Re-enrollment. The deduction rate selected in the
Enrollment Form shall remain in effect for subsequent Offering Periods unless
the Participant (i) submits a new Enrollment Form authorizing a new level of
payroll deductions in accordance with Section 6.2, (ii) withdraws from this Plan
in accordance with Section 10, or (iii) terminates employment or otherwise
becomes ineligible to participate in this Plan.

 

7.Grant of Option

 

On each Grant Date, each Participant in the applicable Offering Period shall be
granted an option to purchase, on the Purchase Date, a number of shares of
Common Stock determined by dividing the Participant’s accumulated payroll
deductions by the applicable Purchase Price; provided, however, that in no event
shall any Participant purchase more than seven thousand five hundred (7,500)
shares of Common Stock during an Offering Period (subject to adjustment in
accordance with Section 18 and the limitations set forth in Sections 4.2 and
13).

 

8.Exercise of Option/Purchase of Shares

 

A Participant’s option to purchase shares of Common Stock shall be exercised
automatically on the Purchase Date of each Offering Period. The Participant’s
accumulated payroll deductions shall be used to purchase the maximum number of
whole shares that can be purchased with the amounts in the Participant’s
notional account, subject to the limitations set forth in this Plan. No
fractional shares may be purchased but notional fractional shares of Common
Stock shall be allocated to the Participant’s ESPP Share Account to be
aggregated with other notional fractional shares of Common Stock on future
Purchase Dates, subject to earlier withdrawal by the Participant in accordance
with Section 10 or termination of employment in accordance with Section 11. Any
accumulated payroll deductions that remain in a Participant’s notional account
after applying the limitations of Section 4.2 and Section 7 shall be returned to
the Participant as soon as administratively practicable.

 

9.Transfer of Shares

 

As soon as reasonably practicable after each Purchase Date, the Company shall
arrange for the delivery to each Participant of the shares of Common Stock
purchased upon exercise of his or her option. The Committee may permit or
require that the shares be deposited directly into an ESPP Share Account
established in the name of the Participant with a Designated Broker and may
require that the shares of Common Stock be retained with such Designated Broker
for a specified period of time. Participants shall not have any voting,
dividend, or other rights of a stockholder with respect to the shares of Common
Stock subject to any option granted hereunder until such shares have been
delivered pursuant to this Section 9.

 

10.Withdrawal

 

10.1            Withdrawal Procedure. A Participant may withdraw from an
Offering by submitting to the Company a revised Enrollment Form indicating his
or her election to withdraw at least fifteen (15) days before the Purchase Date.
The accumulated payroll deductions held on behalf of a Participant in his or her
notional account (that have not been used to purchase shares of Common Stock)
shall be paid to the Participant promptly after receipt of the Participant’s
Enrollment Form indicating his or her election to withdraw and the Participant’s
option shall be automatically terminated. If a Participant withdraws from an
Offering Period, no payroll deductions shall be made during any succeeding
Offering Period, unless the Participant re-enrolls in accordance with
Section 6.1.

 



5

 

 

10.2            Effect on Succeeding Offering Periods. A Participant’s election
to withdraw from an Offering Period shall not have any effect upon his or her
eligibility to participate in succeeding Offering Periods that commence after
the completion of the Offering Period from which the Participant withdraws.

 

11.Termination of Employment; Change in Employment Status

 

In the event of a Participant’s termination of employment from the Company and
the Participating Subsidiaries due to the Participant’s Retirement, Disability,
or death within three (3) months before a Purchase Date, such Participant’s
accumulated payroll deductions shall be used to purchase shares on the Purchase
Date. Upon termination of a Participant’s employment from the Company and the
Participating Subsidiaries for any other reason or at any other time, or a
change in the Participant’s employment status after which the Participant is no
longer an Eligible Employee, the Participant shall be deemed to have withdrawn
from this Plan and the payroll deductions in the Participant’s notional account
(that have not been used to purchase shares of Common Stock) shall be returned
to the Participant, or in the case of the Participant’s death, to the person(s)
entitled to such amounts under Section 17, and the Participant’s option shall be
automatically terminated.

 

12.Interest

 

No interest shall accrue on or be payable with respect to the payroll deductions
of a Participant in this Plan.

 

13.Shares Reserved for Plan

 

13.1            Number of Shares. A total of six hundred thousand (600,000)
shares of Common Stock have been reserved as authorized for the grant of options
under this Plan. The shares of Common Stock may be newly issued shares, treasury
shares, or shares acquired on the open market. If an option under this Plan
expires or is terminated unexercised for any reason, the shares as to which such
option so expired or terminated again may be made subject to an option under
this Plan.

 

13.2            Oversubscribed Offerings. The number of shares of Common Stock
that a Participant may purchase in an Offering under this Plan may be reduced if
the Offering is oversubscribed. No option granted under this Plan shall permit a
Participant to purchase shares of Common Stock that, if added together with the
total number of shares of Common Stock purchased by all other Participants in
such Offering, would exceed the total number of shares of Common Stock remaining
available under this Plan. If the Committee determines that, on a particular
Purchase Date, the number of shares of Common Stock with respect to which
options are to be exercised exceeds the number of shares of Common Stock then
available under this Plan, the Company shall make a pro rata allocation of the
shares of Common Stock remaining available for purchase in as uniform a manner
as practicable and as the Committee determines to be equitable.

 



6

 

 

14.Transferability

 

No payroll deductions credited to a Participant, nor any rights with respect to
the exercise of an option or any rights to receive Common Stock hereunder, may
be assigned, transferred, pledged, or otherwise disposed of in any way (other
than by will, the laws of descent and distribution, or as provided in
Section 17) by the Participant. Any attempt to assign, transfer, pledge, or
otherwise dispose of such rights or amounts shall be without effect.

 

15.Application of Funds

 

All payroll deductions received or held by the Company under this Plan may be
used by the Company for any corporate purpose to the extent permitted by
applicable law, and the Company shall not be required to segregate such payroll
deductions or contributions.

 

16.Statements

 

Participants shall be provided with statements at least annually that shall set
forth the contributions made by the Participant to this Plan, the Purchase Price
of any shares of Common Stock purchased with accumulated funds, the number of
shares of Common Stock purchased, and any payroll deduction amounts remaining in
the Participant’s notional account.

 

17.Designation of Beneficiary

 

A Participant may file, on forms supplied by the Committee, a written
designation of beneficiary who is to receive any shares of Common Stock and cash
in respect of any fractional shares of Common Stock, if any, from the
Participant’s ESPP Share Account under this Plan in the event of such
Participant’s death. In addition, a Participant may file, on forms supplied by
the Committee, a written designation of beneficiary who is to receive any cash
withheld through payroll deductions and credited to the Participant’s notional
account in the event of the Participant’s death before the Purchase Date of an
Offering Period.

 

18.Adjustments for Changes in Capitalization; Dissolution or Liquidation;
Corporate Transactions

 

18.1            Adjustments. In the event that any dividend or other
distribution (whether in the form of cash, Common Stock, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
Company’s structure affecting the Common Stock occurs, then in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Plan, the Committee shall, in such manner as it deems
equitable, adjust the number of shares and class of Common Stock that may be
delivered under this Plan, the Purchase Price per share, and the number of
shares of Common Stock covered by each outstanding option under this Plan, and
the numerical limits of Section 7 and Section 13.

 

18.2            Dissolution or Liquidation. Unless otherwise determined by the
Committee, in the event of a proposed dissolution or liquidation of the Company,
any Offering Period then in progress shall be shortened by setting a new
Purchase Date and the Offering Period shall end immediately before the proposed
dissolution or liquidation. The new Purchase Date shall be before the date of
the Company’s proposed dissolution or liquidation. Before the new Purchase Date,
the Committee shall provide each Participant with written notice, which may be
electronic, of the new Purchase Date and that the Participant’s option shall be
exercised automatically on such date, unless before such time, the Participant
has withdrawn from the Offering in accordance with Section 10.

 



7

 

 

18.3            Corporate Transactions. In the event of a Corporate Transaction,
the then-current Offering Period shall be shortened by setting a new Purchase
Date on which the Offering Period shall end. The new Purchase Date shall occur
before the date of the Corporate Transaction. Before the new Purchase Date, the
Committee shall provide each Participant with written notice, which may be
electronic, of the new Purchase Date and that the Participant’s option shall be
exercised automatically on such date, unless before such time, the Participant
has withdrawn from the Offering in accordance with Section 10.

 

19.General Provisions

 

19.1            Equal Rights and Privileges. Notwithstanding any provision of
this Plan to the contrary and in accordance with Code Section 423, all Eligible
Employees who are granted options under this Plan shall have the same rights and
privileges.

 

19.2            No Right to Continued Service. Neither this Plan nor any
compensation paid hereunder shall confer on any Participant the right to
continue as an Employee or in any other capacity.

 

19.3            Rights as Stockholder. A Participant shall become a stockholder
with respect to the shares of Common Stock that are purchased pursuant to
options granted under this Plan when the shares are transferred to the
Participant’s ESPP Share Account. A Participant shall have no rights as a
stockholder with respect to shares of Common Stock for which an election to
participate in an Offering Period has been made until such Participant becomes a
stockholder as provided above.

 

19.4            Successors and Assigns. This Plan shall be binding on the
Company and its successors and assigns.

 

19.5            Entire Plan. This Plan constitutes the entire plan with respect
to the subject matter hereof and supersedes all prior plans with respect to the
subject matter hereof.

 

19.6            Compliance with Law. The obligations of the Company with respect
to payments under this Plan are subject to compliance with all applicable laws
and regulations. Common Stock shall not be issued with respect to an option
granted under this Plan unless the exercise of such option and the issuance and
delivery of the shares of Common Stock pursuant thereto shall comply with all
applicable provisions of law, including the Securities Act, the Exchange Act,
and the requirements of any stock exchange upon which the shares may then be
listed.

 

19.7            Notice of Disqualifying Dispositions. Each Participant shall
give the Company prompt written notice of any disposition or other transfer of
shares of Common Stock acquired pursuant to the exercise of an option acquired
under this Plan, if such disposition or transfer is made within two (2) years
after the applicable Grant Date or within one (1) year after the applicable
Purchase Date.

 



8

 

 

19.8            Term of Plan. This Plan shall become effective on the Effective
Date and, unless terminated earlier pursuant to Section 19.9, shall have a term
of ten (10) years.

 

19.9            Amendment or Termination. The Committee may, in its sole
discretion, amend, suspend, or terminate this Plan at any time and for any
reason. If this Plan is terminated, the Committee may elect to terminate all
outstanding Offering Periods either immediately or once shares of Common Stock
have been purchased on the next Purchase Date (which may, in the discretion of
the Committee, be accelerated) or permit Offering Periods to expire in
accordance with their terms (and subject to any adjustment in accordance with
Section 18). If any Offering Period is terminated before its scheduled
expiration, all amounts that have not been used to purchase shares of Common
Stock shall be returned to Participants (without interest, except as otherwise
required by law) as soon as administratively practicable.

 

19.10            Applicable Law. The laws of the State of Delaware shall govern
all questions concerning the construction, validity, and interpretation of this
Plan, without regard to such state’s conflict of law rules.

 

19.11            Stockholder Approval. This Plan shall be subject to approval by
the stockholders of the Company within twelve (12) months before or after the
date this Plan is adopted by the Board.

 

19.12            Code Section 423. This Plan is intended to qualify as an
“employee stock purchase plan” under Code Section 423. Any provision of this
Plan that is inconsistent with Code Section 423 shall be reformed to comply with
Code Section 423.

 

19.13            Withholding. To the extent required by applicable Federal,
state, or local law, a Participant must make arrangements satisfactory to the
Company for the payment of any withholding or similar tax obligations that arise
in connection with this Plan.

 

19.14            Severability. If any provision of this Plan shall for any
reason be held to be invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision hereof, and this Plan
shall be construed as if such invalid or unenforceable provision were omitted.

 

19.15            Plan Construction. In this Plan, unless otherwise stated, the
following uses apply: (i) references to a statute or law shall refer to the
statute or law and any amendments and any successor statutes or laws, and to all
regulations promulgated under or implementing the statute or law, as amended, or
its successors, as in effect at the relevant time; (ii) in computing periods
from a specified date to a later specified date, the words “from” and
“commencing on” (and the like) mean “from and including,” and the words “to,”
“until” and “ending on” (and the like) mean “to and including”;
(iii) indications of time of day shall be based upon the time applicable to the
location of the principal headquarters of the Company; (iv) the words “include,”
“includes” and “including” mean “include, without limitation,” “includes,
without limitation” and “including, without limitation,” respectively; (v) all
references to articles and sections are to articles and sections in this Plan;
(vi) all words used shall be construed to be of such gender or number as the
circumstances and context require; (vii) the captions and headings of articles
and sections have been inserted solely for convenience of reference and shall
not be considered a part of this Plan, nor shall any of them affect the meaning
or interpretation of this Plan or any of its provisions; (viii) any reference to
an agreement, plan, policy, form, document, or set of documents, and the rights
and obligations of the parties under any such agreement, plan, policy, form,
document, or set of documents, shall mean such agreement, plan, policy, form,
document, or set of documents as amended from time to time, and any and all
modifications, extensions, renewals, substitutions, or replacements thereof; and
(ix) all accounting terms not specifically defined shall be construed in
accordance with GAAP.

 



9

 

 

